United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ALEXANDRIA HEALTH CARE SYSTEM,
Pineville, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-832
Issued: August 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 5, 2012 appellant, through his attorney, filed a timely appeal from a
December 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant timely filed his claim for an occupational disease.
FACTUAL HISTORY
On March 21, 2011 appellant, then 49 years of age and a former social work associate
and addiction therapist, filed a Form CA-2, an occupational disease claim. He alleged that he
sustained bilateral carpal tunnel syndrome as a result of his past duties, namely typing, writing
1

5 U.S.C. § 8101 et seq.

and driving. Appellant became aware of his condition and its relationship to his employment on
November 16, 2004.2 He resigned effective December 22, 2006.
Appellant provided medical records for the period November 11, 2004 to
January 4, 2006. In a November 16, 2004 progress note, Dr. Lelia Ruth F. Angel, an employing
establishment physician and a Board-certified internist, diagnosed cervical and lumbar strains.3
The employing establishment’s workers’ compensation specialist submitted documents to
OWCP on May 2, 2011. She stated that the employing establishment had no medical
documentation regarding the claimed carpal tunnel syndrome and that she had no knowledge of
appellant’s claim.
OWCP informed appellant in a May 10, 2011 letter that additional evidence was needed
to establish his claim. It gave him 30 days to submit additional evidence. OWCP also requested
that the employing establishment provide comments on the claim.
In a May 19, 2010 letter, the employing establishment’s workers’ compensation specialist
stated that she answered the questions on appellant’s occupational disease claim form because
appellant’s supervisor no longer worked for the employing establishment. She reiterated that she
had no prior knowledge of the claim and also asserted that the claim was not timely filed. In a
June 16, 2011 letter of controversion, the employing establishment contended that appellant did
not file his occupational disease claim within three years of his resignation date.
By decision dated June 21, 2011, OWCP denied appellant’s claim on the grounds that it
was not timely filed.
Counsel requested a telephonic hearing, which was held on October 6, 2011. Appellant
testified that he was diagnosed with bilateral carpal tunnel syndrome as early as December 2004,
informed his supervisor and has since received medical treatment for the condition.4
On December 21, 2011 OWCP’s hearing representative affirmed the June 21, 2011
decision.

2

Appellant previously filed a claim pertaining to a November 16, 2004 motor vehicle accident, which was
accepted for peripheral vertigo, neck and lumbar sprains, and aggravation of cervical intervertebral disc disorder
with myelopathy. However, his contention that he sustained carpal tunnel syndrome as a consequence of these
accepted injuries was denied by OWCP. OWCP File No. xxxxxx684. This claim regarding the motor vehicle
accident is not presently before the Board.
3

The medical histories contained in these records referenced the November 16, 2004 employment incident. See
id. Employing establishment health records also did not reference carpal tunnel syndrome that appellant attributed
to his day-to-day job duties.
4

A September 15, 2011 note from Dr. Stephen D. Rice, a Board-certified diagnostic radiologist, indicated that
appellant received right C7 selective nerve root block.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
Section 8122(a) of FECA provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.7 In cases of latent disability,
the time for filing a claim does not begin to run until the employee has a compensable disability
and is aware, or reasonably should have been aware, of the causal relationship between the
disability and the employment.8 If the claim is not filed within three years, compensation may
still be allowed if notice of injury was given within 30 days or the employing establishment had
actual knowledge of the injury or death within 30 days after occurrence. This knowledge may
consist of written records or verbal notification. An entry into an employee’s medical record
may also satisfy this requirement if it is sufficient to place the employing establishment on notice
of a possible work-related injury or disease.9
ANALYSIS
The case record shows that appellant resigned from his position on December 22, 2006.
He subsequently filed an occupational disease claim for bilateral carpal tunnel syndrome on
March 21, 2011, indicating in a Form CA-2 that he became aware of the condition and its
relationship to his employment on November 16, 2004.10
The Board has held that the time for filing an occupational disease claim begins to run
when the employee first becomes aware, or reasonably should have been aware, of a possible
relationship between the alleged condition and federal employment, even if he or she does not
know the precise nature of the impairment or whether the ultimate result of such adverse effect
would be temporary or permanent. Where the employee continues in the same employment after

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

5 U.S.C. § 8122(a).

8

20 C.F.R. § 10.100(c) & 10.101(c). See also 5 U.S.C. § 8122(b).

9

20 C.F.R. § 10.100(b)(1). See also 5 U.S.C. § 8122(a).

10

This appeal does not involve any allegations regarding injuries alleged in claim number xxxxxx684. See supra
note 2.

3

such awareness, the limitations period begins to run on the date of his or her last exposure to the
implicated factors.11
In this case, appellant stated that he initially became aware of his bilateral carpal tunnel
syndrome on November 16, 2004. The limitations period commenced on December 22, 2006
because he continued to work for the employing establishment until this date. Nonetheless,
appellant filed his occupational disease claim on March 21, 2011, more than four years after he
resigned. In addition, while he alleged that he reported the condition to his supervisor in or
around December 2004, the case record does not contain evidence demonstrating that an
immediate superior either had actual knowledge of or received written or verbal notification
about bilateral carpal tunnel syndrome and its relationship to appellant’s work within 30 days of
its occurrence.12 Evidence from the employing establishment advised that appellant’s supervisor
no longer worked for the employing establishment and that it had no knowledge of the claimed
condition.13 Therefore, appellant did not file a timely claim.
Counsel contends on appeal that the December 21, 2011 decision is contrary to fact and
law. The Board has already addressed the deficiencies of the claim. Appellant may submit new
evidence or argument as part of a formal written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.

11

Larry E. Young, 52 ECAB 264, 266 (2001).

12

For actual knowledge of a supervisor to be regarded as timely filing, an employee must show not only that the
immediate superior knew that he was injured, but also knew or reasonably should have known that it was an on-thejob injury. Duet Brinson, 52 ECAB 168 (2000).
13

Health records provided by the employing establishment also make no mention of the claimed work-related
carpal tunnel syndrome that appellant attributed to his work duties. See supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2011 decision of Office of
Workers’ Compensation Programs be affirmed.
Issued: August 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

